          Case 1:20-cr-00063-RC Document 48 Filed 04/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CRIMINAL NO. 1:20-cr-63 (RC)
               v.                             :
                                              :
HAITHAM SAD                                   :
                                              :
                       Defendant.             :

                                   JOINT STATUS REPORT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and defendant Haitham Sad, respectfully and jointly provide this status report.

       On January 26, 2021, the defendant pled guilty pursuant to an agreement with the

government.     A sentencing hearing has not yet been set.         Having conferred, the parties

respectfully request that the Court order the parties to submit a further status report on or before

June 11, 2021, at which time the parties will inform the Court as to whether they request that a

sentencing hearing be scheduled.

       Defense counsel has authorized the government to file this motion on behalf of both parties.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793

                                      By:     /s/ Luke M. Jones
                                              Luke M. Jones, VA Bar 75053
                                              Erik M. Kenerson, OH Bar 82960
                                              Assistant United States Attorneys
                                              555 4th Street, N.W., 11th Floor
                                              Washington, D.C. 20530
                                              202-252-7066 (Jones); 202-252-7201 (Kenerson)
                                              Luke.Jones@usdoj.gov; Erik.Kenerson@usdoj.gov
